Citation Nr: 0634618	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-16 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1948 to 
October 1952, and active military service from April 1954 to 
February 1957. 

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for sleep 
apnea.

The veteran testified at an August 2000 hearing at the RO.  A 
transcript has been associated with the file.

The Board remanded this case in October 2003.  It returns for 
appellate consideration.  However, for the reasons given 
below, the appeal must again be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

As the Board noted in the prior remand, the veteran's service 
medical records from his second period of active service are 
unavailable as they were destroyed in a fire that occurred at 
the National Personnel Records Center.  Inasmuch as the 
veteran was not at fault for the loss of these records, VA is 
under heightened obligation to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Accordingly, in the October 2003 remand, 
the Board instructed that VA should endeavor to obtain 
records pertaining to the veteran's in-service treatment at 
the 24th Division Hospital in Pusan, Korea, from December 
1954 to January 1955, from September 1955 to October 1955, 
and from November 1955 to December 1955 [there was a 
typographical error in the prior remand, noting December 
1966], and the 8th Evacuation Hospital from October 1955 to 
November 1955.  In addition, the Board requested the 
veteran's service personnel files as well.  

The records were requested from the NPRC; however, in reading 
the response from NPRC, it appears to the Board that the NPRC 
limited its search to the service personnel records.  There 
is no indication that the NPRC undertook the additional 
searches of the clinical records.  Their response stated in 
whole: "The record is fire related, all available records 
are being mailed."  Clinical records were not necessarily 
affected by the 1973 fire.  The records delivered appear to 
be solely related to the veteran's personnel record.  There 
should be some indication from the NPRC that the clinical 
records were in fact searched and no results were found 
relating to the veteran.  Without such a response, the Board 
cannot say that VA's duty to assist has been fully 
discharged.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the National 
Personnel Records Center (NPRC) search for 
the veteran's in-patient clinical records, 
from the 24th Division Hospital in Pusan, 
Korea (dated from December 1954 to January 
1955, from September 1955 to October 1955, 
and from November 1955 to December 1955), 
and the 8th Army Evacuation Hospital 
(dated from October 1955 to November 
1955).  If any records are unavailable, 
this should be documented in the record.

2.  If, and only if, VA obtains evidence 
showing that the veteran was treated 
during service for a sleep disorder, the 
veteran should be provided a VA 
examination for the purpose of determining 
whether his sleep apnea is related to his 
period of active service. Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should opine whether it is at 
least as likely as not that that the 
veteran's sleep apnea is related to active 
service.  The examiner should provide 
detailed rationale for the opinion.

3.  Then, the RO should readjudicate the 
claim on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

